Kirby, J. (after stating the facts). The road improvement district was created by Special Act No. 48, of the Acts of the General Assembly of 1915, page 136. The only provision of said act relating to interest is contained in Section 15, which provides: “In order to do the work, the board may borrow money at a rate of interest not exceeding 6% per annum; may issue negotiable bonds therefor signed by the members of the board and may pledge, assign and mortgage all assessments for the repayment thereof. It may also issue, to the contractors who do the work, its negotiable evidence of debt, bearing interest at not exceeding 6%. ” It is contended for the improvement district, however, that the assessed benefits bear interest at the rate of 6% per annum under the provisions of Section 10 of Act 177 of the Acts of the General Assembly for 1913, ' which provides that the deferred installments of the assessed benefits in drainage and other improvement districts, shall bear interest at the rate of 6% per annum.  (1) There is of course no merit in this contention. Said Special Act is complete in itself and is the grant of power for making the improvement in accordance with its terms in the district organized or created thereby and certainly no general law in force at the time of its enactment could have effect to enlarge its powers or increase the powers of the board of commissioners. There is no question involved here as in Hampton v. Hickey, 88 Ark. 324, of the implied repeal by a later general law granting enlarged powers of a former special act, under which only restricted powers were granted.  (2) Improvement districts have invariably been held invalid when it appeared that the cost of- the improvement exceeded the assessed benefits accruing to the property because of the improvement. Kirst v. Street Imp. Dist., 86 Ark. 1; Thibault v. McHaney, Receiver, 119 Ark. 196.  (3) In other words, under our Constitution, the property of an individual cannot be taxed for the construction of an improvement in excess of the estimated benefits accruing to the property, because of the improvement upon an assessment thereof duly made in accordance with law. Peay v. City of Little Rock, 32 Ark. 31-39; Coffman v. St. Francis Drainage Dist., 83 Ark. 54; Kirst v. Street Imp. Dist., supra. The demurrer concedes that the commissioners of the improvement district had contracted for the sale of additional bonds for completing the improvement, which they were about to issue in a sum, which added to the amount of the original.bonds with interest, would exceed the benefits assessed against the property in the district. Such action was in excess of their power and the court erred in sustaining the demurrer. The judgment is reversed and the cause remanded with instructions to overrule the demurrer and for further proceedings accord- , ing to law not inconsistent with this opinion.